Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 1 of 24 PageID: 1




POMERANTZ LLP
Jonathan Lindenfeld
600 Third Avenue, 20th Floor
New York, New York 10016
Telephone: (212) 661-1100
Facsimile: (212) 661-8665
Email: jlindenfeld@pomlaw.com

Attorney for Plaintiff

[Additional counsel on signature page]

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

                                            :
 CHONGHO CHOI, Individually and on          : Civil Action No.:
 Behalf of All Others Similarly Situated,   :
                                            :
                         Plaintiff,         : CLASS ACTION COMPLAINT
                                            :
                v.                          :
                                            : JURY TRIAL DEMANDED
 IMMUNOMEDICS, INC., MICHAEL                :
 PEHL, MICHAEL R. GARONE, and               :
 USAMA MALIK,                               :
                                            :
                         Defendants.        :


       Plaintiff Chongho Choi (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

own acts, and information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through Plaintiff’s attorneys, which included, among other things,

a review of the Defendants’ public documents, conference calls and announcements made by

Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and press

releases published by and regarding Immunomedics, Inc. (“Immunomedics” or the “Company”),

analysts’ reports and advisories about the Company, and information readily obtainable on the

                                                1
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 2 of 24 PageID: 2




Internet. Plaintiff believes that substantial evidentiary support will exist for the allegations set

forth herein after a reasonable opportunity for discovery.

                                 NATURE OF THE ACTION

       1.       This is a federal securities class action on behalf of a class consisting of all

persons other than Defendants who purchased or otherwise acquired Immunomedics securities

between February 8, 2018 and January 18, 2019, both dates inclusive (the “Class Period”),

seeking to recover damages caused by Defendants’ violations of the federal securities laws and

to pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of

its top officials

                                 JURISDICTION AND VENUE

       2.       The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. §240.10b-5).

       3.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and Section 27 of the Exchange Act.

       4.       Venue is proper in this Judicial District pursuant to §27 of the Exchange Act (15

U.S.C. §78aa) and 28 U.S.C. §1391(b) as the Company's principal executive offices are located

within this Judicial District.

       5.       In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications and the

facilities of a national securities exchange.



                                                 2
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 3 of 24 PageID: 3




                                            PARTIES

       6.     Plaintiff, as set forth in the attached Certification, acquired the Company’s

securities at artificially inflated prices during the Class Period and were damaged upon the

revelation of the alleged corrective disclosures.

       7.     Defendant Immunomedics is a Delaware company with its principal place of

business in Morris Plains, New Jersey. The Company’s stock trades on the Nasdaq Global

Market (“NASDAQ”) under the ticker symbol “IMMU”.

       8.     Defendant Michael Pehl (“Pehl”) has served as the President and Chief Executive

Officer of Immunomedics since December 7, 2017.

       9.     Defendant Michael R. Garone (“Garone”) served as the Company’s Chief

Financial Officer from July 2017 until his resignation on August 23, 2018. Under the terms of

Garone’s resignation, he will remain as Vice President of Finance until May 18, 2019.

       10.    Defendant Usama Malik (“Malik”) has served as the Acting Chief Financial

Officer of Immunomedics since August 23, 2018.

       11.    Pehl, Garone and Malik are sometimes referred to herein collectively as the

“Individual Defendants”.

       12.    The Individual Defendants possessed the power and authority to control the

contents of the Company's SEC filings, press releases, and other market communications. The

Individual Defendants were provided with copies of the Company's SEC filings and press

releases alleged herein to be misleading prior to or shortly after their issuance and had the

ability and opportunity to prevent their issuance or to cause them to be corrected. Because of

their positions with the Company, and their access to material information available to them but

not to the public, the Individual Defendants knew that the adverse facts specified herein had not

been disclosed to and were being concealed from the public, and that the positive

                                                    3
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 4 of 24 PageID: 4




    representations being made were then materially false and misleading. The Individual

    Defendants are liable for the false statements and omissions pleaded herein.

                                     SUBSTANTIVE ALLEGATIONS1

                                                  Background

           13.     The Class Period begins on February 8, 2018, when the Company filed its Form

    10-Q for the quarterly period ended December 31, 2017. In the filing, the Company described

    itself as “a clinical-stage biopharmaceutical company that develops monoclonal antibody-based

    products for the targeted treatment of cancer and other serious diseases[,]” whose “immediate

    priority is to commercialize our most advanced ADC product candidate, sacituzumab govitecan

    (“IMMU-132”), beginning in           the    U.S.,   with metastatic   triple-negative   breast   cancer

    (“mTNBC”) as the first indication.” To that end, the Company announced that it “plan[ned] to

    submit a Biologics License Application (‘BLA’) to the United States Food and Drug

    Administration (‘FDA’) by the end of May 2018 for accelerated approval of sacituzumab

    govitecan for the treatment of patients with mTNBC who have failed at least two prior therapies

    for metastatic disease.”

           14.     Discussing sacituzumab Govitecan/IMMU-132, the filing stated:

           Sacituzumab govitecan has been studied in over 500 diverse cancer patients in
           more than 15 types of solid cancers, with the dose of 10 mg/kg given on days 1
           and 8 of repeated 21-day cycles being the established dose regimen. Sacituzumab
           govitecan received Breakthrough Therapy Designation from the FDA for the
           treatment of patients with mTNBC who have failed at least two prior therapies for
           metastatic disease. The FDA has also granted sacituzumab govitecan Fast Track
           designation for the treatment of patients with mTNBC and for patients with
           SCLC, or NSCLC. Sacituzumab govitecan has also been designated an orphan
           drug by the FDA for the treatment of patients with SCLC or pancreatic cancer in
           the U.S. and by the European Medicines Agency (“EMA”) for the treatment of
           patients with pancreatic cancer in the European Union.


1
    Emphasis added throughout unless otherwise noted.

                                                        4
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 5 of 24 PageID: 5




      15.     Moreover, the Company claimed that its “[i]nitial results from a single-arm Phase

2 study in heavily-pretreated patients with mTNBC” were “encouraging” and “will be part of a

BLA package, which the Company plans to submit to the FDA for accelerated approval of

sacituzumab govitecan as a third-line treatment for patients with mTNBC by the end of May

2018.” Moreover, the Company stated that “[a] prerequisite for FDA acceptance of the BLA

filing is to have a confirmatory Phase 3 trial to be underway at the time of BLA submission. To

that end, we initiated and dosed the first patient in the confirmatory Phase 3 ASCENT study in

November 2017, thereby satisfying FDA’s requirement.”

      16.     The Company also claimed that its “product is subject to strict quality control and

monitoring which the Company performs throughout the manufacturing process.”

      17.     Discussing the product approval process in the United States, the filing

acknowledged that “[t]he FDA reviews the BLA to determine, among other things, whether the

proposed product is safe, pure and potent, which includes determining whether it is effective for

its intended use, and whether the product is being manufactured in accordance with cGMP, to

assure and preserve the product’s identity, strength, quality, potency and purity.” Additionally,

the Company discussed the stringent FDA approval process, stating in relevant part:

      If we, or our collaboration partner, cannot successfully and efficiently
      manufacture the compounds that make up our products and product
      candidates, our ability, and the ability of our collaboration partner, to sell
      products and conduct clinical trials will be impaired.

      Our ability to conduct our pre-clinical and clinical research and development
      programs depends, in large part, upon our ability to manufacture our proprietary
      compounds in accordance with the FDA and other regulatory requirements. We
      have limited historical experience in manufacturing these compounds in
      significant quantities, and we may not be able to do so in the quantities required to
      commercialize these products. Any interruption in manufacturing at this site,
      whether by natural acts or otherwise, could significantly and adversely affect our
      operations, and delay our research and development programs.


                                               5
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 6 of 24 PageID: 6




       We and our collaboration partner also depend on third parties to provide certain
       raw materials, manufacturing and processing services. All manufacturers of
       pharmaceutical products must comply with current Good Manufacturing
       Practice regulations or cGMPs, required by the FDA and other regulatory
       agencies. Such regulations address, among other matters, controls in
       manufacturing processes, quality control and quality assurance requirements
       and the maintenance of proper records and documentation. The FDA and other
       regulatory agencies routinely inspect manufacturing facilities. The FDA
       generally will issue a notice on Form 483 if it finds issues with respect to its
       inspections. If our manufacturing facility or those facilities of our partner and our
       respective contract manufacturers or processors do not comply with applicable
       cGMPs and other regulatory requirements, we may be subject to product liability
       claims, we may be unable to meet clinical demand for our products, and we could
       suffer delays in the progress of clinical trials for products under development.


       18.     The filing also contained signed certifications pursuant to the Sarbanes-Oxley Act

of 2002 (“SOX”) by Defendants Pehl and Garone attesting to the accuracy of financial

reporting, the disclosure of any material changes to the Company’s internal controls over

financial reporting, and the disclosure of all fraud.

       19.     On May 9, 2018, Immunomedics filed its Form 10-Q for the period ended March

31, 2018, with the SEC, which stated in pertinent part:

       If we, or our collaboration partner, cannot successfully and efficiently
       manufacture the compounds that make up our products and product
       candidates, our ability, and the ability of our collaboration partner, to sell
       products and conduct clinical trials will be impaired.

       Our ability to conduct our pre-clinical and clinical research and development
       programs depends, in large part, upon our ability to manufacture our proprietary
       compounds in accordance with the FDA and other regulatory requirements. We
       have limited historical experience in manufacturing these compounds in
       significant quantities, and we may not be able to do so in the quantities required to
       commercialize these products. Any interruption in manufacturing at this site,
       whether by natural acts or otherwise, could significantly and adversely affect our
       operations, and delay our research and development programs.

       We and our collaboration partner also depend on third parties to provide certain
       raw materials, manufacturing and processing services. All manufacturers of
       pharmaceutical products must comply with current Good Manufacturing
       Practice regulations or cGMPs, required by the FDA and other regulatory
       agencies. Such regulations address, among other matters, controls in

                                                  6
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 7 of 24 PageID: 7




         manufacturing processes, quality control and quality assurance requirements
         and the maintenance of proper records and documentation. The FDA and other
         regulatory agencies routinely inspect manufacturing facilities. The FDA
         generally will issue a notice on Form 483 if it finds issues with respect to its
         inspections. If our manufacturing facility or those facilities of our partner and our
         respective contract manufacturers or processors do not comply with applicable
         cGMPs and other regulatory requirements, we may be subject to product liability
         claims, we may be unable to meet clinical demand for our products, and we could
         suffer delays in the progress of clinical trials for products under development.


         20.    The filing also contained signed certifications pursuant to SOX by Defendants

Pehl and Garone attesting to the accuracy of financial reporting, the disclosure of any material

changes to the Company’s internal controls over financial reporting, and the disclosure of all

fraud.

         21.    On May 21, 2018, the Company issued a press release touting its submission of a

BLA for sacituzumab govitecan. The press release stated in relevant part:

            Immunomedics Submits Biologics License Application For Sacituzumab
                      Govitecan To The U.S. Food and Drug Administration
             First-in-Class Antibody-Drug Conjugate had Received Prior Breakthrough
             Therapy Designation from the FDA for the Treatment of Metastatic Triple-
                                       Negative Breast Cancer
                                                 ***
         MORRIS PLAINS, N.J., May 21, 2018 (GLOBE NEWSWIRE) --
         Immunomedics, Inc., (NASDAQ:IMMU) (“Immunomedics” or the “Company”),
         a science-based and innovation-focused biopharmaceutical company committed
         to the development and worldwide commercialization of its unique and
         proprietary antibody-drug conjugate (ADC) platform, today announced the
         submission of a Biologics License Application (BLA) to the U.S. Food and Drug
         Administration (FDA) for sacituzumab govitecan for the treatment of patients
         with metastatic triple-negative breast cancer (mTNBC) who previously received
         at least two prior therapies for metastatic disease. If approved, sacituzumab
         govitecan would be the first and only ADC approved for the treatment of
         mTNBC.

         “The treatment of TNBC clearly represents an area of high unmet medical need
         and there are currently only very limited treatment options for mTNBC patients,”
         said Michael Pehl, President and Chief Executive Officer. “Further, the BLA
         submission of sacituzumab govitecan represents a significant milestone for
         Immunomedics on our path to unlock the future promise of our unique ADC
         platform for patients and healthcare professionals. We greatly thank the patients

                                                  7
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 8 of 24 PageID: 8




       that participated in our trials along with their caregivers, and look forward to
       working closely with the FDA.”

       The filing is based on Phase 1/2 data of sacituzumab govitecan in mTNBC.

       22.     On July 18, 2018, the Company issued a press release, filed that same day with

the SEC as Exhibit 99.1 to a Form 8-K, touting the FDA’s acceptance of the BLA for priority

review, stating in relevant part:

         FDA ACCEPTS BIOLOGICS LICENSE APPLICATION FOR FILING
       AND GRANTS PRIORITY REVIEW FOR SACITUZUMAB GOVITECAN
           FOR THE TREATMENT OF METASTATIC TRIPLE-NEGATIVE
                                   BREAST CANCER
       The Prescription Drug User Fee Act (PDUFA) Target Action Date is January 18,
                                           2019

       Morris Plains, N.J., July 18, 2018 -— Immunomedics, Inc., (NASDAQ: IMMU)
       (“Immunomedics” or the “Company”), a leading biopharmaceutical company in
       the area of antibody-drug conjugates (ADC), today announced that the U.S. Food
       and Drug Administration (FDA) has accepted the Company’s Biologics License
       Application (BLA) for filing and granted Priority Review for sacituzumab
       govitecan for the treatment of patients with metastatic triple-negative breast
       cancer (mTNBC) who previously received at least two prior therapies for
       metastatic disease. The PDUFA target action date is January 18, 2019. If
       approved, sacituzumab govitecan would be the first and only ADC approved for
       the treatment of mTNBC.

       “We are delighted that the FDA has accepted the sacituzumab govitecan BLA for
       Priority Review,” commented Michael Pehl, President and Chief Executive
       Officer. “We will continue to work closely with the regulatory agency as we
       strive to bring this potential new treatment to mTNBC patients expeditiously.”

       23.     On August 23, 2018, Immunomedics filed its Form 10-K for the fiscal year ended

June 30, 2018, which stated in pertinent part:

       If we, or any of our collaboration partners, or our or their contract
       manufacturers, cannot successfully and efficiently manufacture the compounds
       that make up our products and product candidates, our ability, and the ability of
       our collaboration partners, to sell products and conduct clinical trials will be
       impaired.

       Our ability to conduct our preclinical and clinical research and development
       programs depends, in large part, upon our ability to manufacture our proprietary
       compounds in accordance with the FDA and other regulatory requirements. We

                                                 8
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 9 of 24 PageID: 9




         have limited historical experience in manufacturing these compounds in
         significant quantities, and we may not be able to do so in the quantities required
         to commercialize these products. Any interruption in manufacturing at this site,
         whether by natural acts or otherwise, could significantly and adversely affect
         our operations, and delay our research and development programs.

         We and our collaboration partners also depend on third parties to provide
         certain raw materials, and contract manufacturing and processing services. All
         manufacturers of biopharmaceutical products must comply with current
         Good Manufacturing Practice regulations or cGMPs, required by the FDA
         and other regulatory agencies. Such regulations address, among other
         matters, controls in manufacturing processes, quality control and quality
         assurance requirements and the maintenance of proper records and
         documentation. The FDA and other regulatory agencies routinely inspect
         manufacturing facilities, including in connection with the review of a BLA.
         The FDA generally will issue a notice on Form 483 if it finds issues with
         respect to its inspections, to which the facility must adequately respond in order
         to avoid escalated regulatory concerns. If our manufacturing facility or those
         facilities of our collaboration partners and our respective contract
         manufacturers or processors do not comply with applicable cGMPs and other
         regulatory requirements, in addition to regulatory enforcement, we may be
         subject to product liability claims, we may be unable to meet clinical demand
         for our products, and we could suffer delays in the progress of clinical trials for
         products under development and of potential approval and commercialization.

         24.    The Company also touted in its annual report the purportedly positive steps had

taken to fulfil its corporate strategy:

         Our corporate strategy is to bring sacituzumab govitecan to the market on our
         own in the United States for the benefit of patients with mTNBC and the creation
         of value for our stockholders. On May 21, 2018 we submitted a Biologics License
         Application (‘BLA’) to the FDA for sacituzumab govitecan for the treatment of
         patients with mTNBC who have received at least two prior therapies for
         metastatic disease. On July 18, 2018 we received notification from the Food and
         Drug Administration (‘FDA’) that the BLA was accepted for filing and granted
         Priority Review with a PDUFA target action date of January 18, 2019. If
         approved, sacituzumab govitecan would be the first and only ADC approved for
         the treatment of mTNBC.

         25.    The filing also contained signed certifications pursuant to SOX by Defendants

Pehl and Malik attesting to the accuracy of financial reporting, the disclosure of any material

changes to the Company’s internal controls over financial reporting, and the disclosure of all

fraud.

                                                  9
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 10 of 24 PageID: 10




          26.    On November 7, 2018, Immunomedics filed its Form 10-Q for the period ended

 September 30, 2018, with the SEC, which stated in pertinent part:

          If we, or any of our collaboration partners, or our or their contract
          manufacturers, cannot successfully and efficiently manufacture the compounds
          that make up our products and product candidates, our ability, and the ability of
          our collaboration partners, to sell products and conduct clinical trials will be
          impaired.

          Our ability to conduct our preclinical and clinical research and development
          programs depends, in large part, upon our ability to manufacture our proprietary
          compounds in accordance with the FDA and other regulatory requirements. We
          have limited historical experience in manufacturing these compounds in significant
          quantities, and we may not be able to do so in the quantities required to
          commercialize these products. Any interruption in manufacturing at this site,
          whether by natural acts or otherwise, could significantly and adversely affect our
          operations, and delay our research and development programs.

          We and our collaboration partners also depend on third parties to provide certain
          raw materials, and contract manufacturing and processing services. All
          manufacturers of biopharmaceutical products must comply with current Good
          Manufacturing Practice regulations or cGMPs, required by the FDA and other
          regulatory agencies. Such regulations address, among other matters, controls in
          manufacturing processes, quality control and quality assurance requirements
          and the maintenance of proper records and documentation. The FDA and other
          regulatory agencies routinely inspect manufacturing facilities, including in
          connection with the review of a BLA. The FDA generally will issue a notice on
          Form 483 if it finds issues with respect to its inspections, to which the facility
          must adequately respond in order to avoid escalated regulatory concerns. If our
          manufacturing facility or those facilities of our collaboration partners and our
          respective contract manufacturers or processors do not comply with applicable
          cGMPs and other regulatory requirements, in addition to regulatory enforcement,
          we may be subject to product liability claims, we may be unable to meet clinical
          demand for our products, and we could suffer delays in the progress of clinical
          trials for products under development and of potential approval and
          commercialization.

          27.    The filing also contained signed certifications pursuant to SOX by Defendants

 Pehl and Malik attesting to the accuracy of financial reporting, the disclosure of any material

 changes to the Company’s internal controls over financial reporting, and the disclosure of all

 fraud.


                                                 10
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 11 of 24 PageID: 11




        28.      The statements referenced in ¶¶13-27 were materially false and misleading

 because Defendants made false and/or misleading statements, as well as failed to disclose

 material adverse facts about the Company’s business, operational and compliance policies.

 Specifically, Defendants made false and/or misleading statements and/or failed to disclose that:

 (i) Immunomedics’ Morris Plains, New Jersey drug substance manufacturing facility was not in

 compliance with FDA requirements; (ii) the Company’s Quality Control Unit did not possess

 the authority to investigate and correct critical FDA violations occurring at the Morris Plains,

 New Jersey facility; (iii) the Company suffered a February 2018 data integrity breach at the

 Morris Plains, New Jersey facility which, among other issues, included the backdating records

 and manipulation of bioburden samples; (iv) the Company’s Chemistry, Manufacturing and

 Control data submitted in connection with its BLA for sacituzumab govitecan was insufficient

 to support FDA approval; and (v) as a result, the Company’s public statements were materially

 false and misleading at all relevant times.

                                     The Truth Begins To Emerge

        29.      The truth was partially revealed on December 17, 2018, when FDAnews.com

 published an article titled “FDA Hits Immunomedics for Data Integrity Breach.” The article

 revealed that the Company had experienced a data integrity breach at its Morris Plains, New

 Jersey manufacturing facility in February 2018, and failed to take adequate steps to address the

 issue. In particular, the article stated:

        The FDA cited Immunomedics for a host of violations — including its handling
        of a data integrity breach — observed at its Morris Plains, New Jersey, drug
        substance manufacturing facility between August 6 and 14.

        The investigation revealed that the firm’s quality control unit didn’t have the
        authority to investigate critical deviations that occurred at the facility — namely a
        February 2018 data integrity breach, which didn’t trigger a deviation. This breach
        included manipulated bioburden samples, misrepresentation of an integrity test

                                                 11
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 12 of 24 PageID: 12




       procedure in the batch record, and backdating of batch records, such as dates of
       analytical results.

       In addition, the firm gave no assurance that samples and batch records from
       commercial batches it manufactured before the data integrity breach were not
       impacted by it, and the agency was unable to conduct a proper assessment.

       30.     On December 17, 2018, following the publication of the FDAnews.com story,

 Immunomedics shares fell from an opening price of $18.54 to close at $17.86, a decline of 4%.

       31.     On December 20, 2018, the truth was fully revealed to the market when Favus

 Institutional Research issued a Report (the “Favus Report”) discussing the data integrity breach.

       32.     Following the Favus Report the Company’s stock price fell drastically, from

 $17.64 at close on December 19, 2018 to $14.17 at close on December 20, 2018, a drop of 20%.

       33.     Then on January 17, 2019, the Company announced that it “received a Complete

 Response Letter (CRL) from the U.S. Food and Drug Administration (FDA) for the Biologics

 License Application (BLA) seeking accelerated approval of sacituzumab govitecan for the

 treatment of patients with metastatic triple-negative breast cancer (mTNBC) who have received

 at least two prior therapies for metastatic disease.” In the CRL, the FDA raised issues related to

 approvability “focused on Chemistry, Manufacturing and Control matters.”

       34.     Following the news of the CRL, the Company’s stock price fell drastically, from

 $18.09 at close on January 17, 2019 to $13.31 at close on January 18, 2019, a drop of

 approximately 26%.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       35.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired the Company’s securities during the Class Period (the “Class”); and were

damaged upon the revelation of the alleged corrective disclosures. Excluded from the Class are


                                                12
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 13 of 24 PageID: 13




Defendants herein, the officers and directors of the Company, at all relevant times, members of

their immediate families and their legal representatives, heirs, successors or assigns and any

entity in which Defendants have or had a controlling interest.

       36.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, the Company’s securities were actively traded on

the NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time

and can be ascertained only through appropriate discovery, Plaintiff believes that there are

hundreds or thousands of members in the proposed Class. Record owners and other members of

the Class may be identified from records maintained by the Company or its transfer agent and

may be notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.

       37.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       38.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

       39.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:


       •       whether the federal securities laws were violated by Defendants’ acts as alleged
               herein;




                                                  13
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 14 of 24 PageID: 14




       •          whether statements made by Defendants to the investing public during the Class
                  Period misrepresented material facts about the business, operations and
                  management of the Company;

       •          whether the Individual Defendants caused the Company to issue false and
                  misleading financial statements during the Class Period;

       •          whether Defendants acted knowingly or recklessly in issuing false and misleading
                  financial statements;

       •          whether the prices of the Company’s securities during the Class Period were
                  artificially inflated because of the Defendants’ conduct complained of herein; and

       •          whether the members of the Class have sustained damages and, if so, what is the
                  proper measure of damages.

       40.        A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

       41.        Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:


       •          Defendants made public misrepresentations or failed to disclose material facts
                  during the Class Period;

       •          the omissions and misrepresentations were material;

       •          the Company’s securities are traded in an efficient market;

       •          the Company’s securities were liquid and traded with moderate to heavy volume
                  during the Class Period;

       •          the Company traded on the NASDAQ and was covered by multiple analysts;

       •          the misrepresentations and omissions alleged would tend to induce a reasonable
                  investor to misjudge the value of the Company’s securities; and

                                                   14
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 15 of 24 PageID: 15




       •        Plaintiff and members of the Class purchased, acquired and/or sold the
                Company’s securities between the time the Defendants failed to disclose or
                misrepresented material facts and the time the true facts were disclosed, without
                knowledge of the omitted or misrepresented facts.

        42.     Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        43.     Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

information in their Class Period statements in violation of a duty to disclose such information,

as detailed above.


                                            COUNT I

 (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants)

        44.     Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

        45.     This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        46.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the

other members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; and employed devices, schemes and artifices to

defraud in connection with the purchase and sale of securities. Such scheme was intended to,

                                                15
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 16 of 24 PageID: 16




and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and

other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

the Company’s securities; and (iii) cause Plaintiff and other members of the Class to purchase or

otherwise acquire the Company’s securities and options at artificially inflated prices.        In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each of them,

took the actions set forth herein.

       47.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for the Company’s securities. Such reports, filings, releases and statements

were materially false and misleading in that they failed to disclose material adverse information

and misrepresented the truth about the Company’s finances and business prospects.

       48.     By virtue of their positions at the Company, Defendants had actual knowledge of

the materially false and misleading statements and material omissions alleged herein and

intended thereby to deceive Plaintiff and the other members of the Class, or, in the alternative,

Defendants acted with reckless disregard for the truth in that they failed or refused to ascertain

and disclose such facts as would reveal the materially false and misleading nature of the

statements made, although such facts were readily available to Defendants.         Said acts and

omissions of Defendants were committed willfully or with reckless disregard for the truth. In

addition, each Defendant knew or recklessly disregarded that material facts were being

misrepresented or omitted as described above.




                                                16
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 17 of 24 PageID: 17




       49.     Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of the Company, the Individual Defendants had knowledge of the details of the

Company’s internal affairs.

       50.     The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.     Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

the Company.      As officers and/or directors of a publicly-held company, the Individual

Defendants had a duty to disseminate timely, accurate, and truthful information with respect to

the Company’s businesses, operations, future financial condition and future prospects. As a

result of the dissemination of the aforementioned false and misleading reports, releases and

public statements, the market price of the Company’s securities was artificially inflated

throughout the Class Period. In ignorance of the adverse facts concerning the Company’s

business and financial condition which were concealed by Defendants, Plaintiff and the other

members of the Class purchased or otherwise acquired the Company’s securities at artificially

inflated prices and relied upon the price of the securities, the integrity of the market for the

securities and/or upon statements disseminated by Defendants, and were damaged thereby.

       51.     During the Class Period, the Company’s securities were traded on an active and

efficient market. Plaintiff and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of the Company’s securities at prices artificially inflated by Defendants’ wrongful conduct. Had

Plaintiff and the other members of the Class known the truth, they would not have purchased or


                                                17
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 18 of 24 PageID: 18




otherwise acquired said securities, or would not have purchased or otherwise acquired them at

the inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff

and the Class, the true value of the Company’s securities was substantially lower than the prices

paid by Plaintiff and the other members of the Class. The market price of the Company’s

securities declined sharply upon public disclosure of the facts alleged herein to the injury of

Plaintiff and Class members.

       52.     By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

       53.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.
                                             COUNT II

    (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

       54.     Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

       55.     During the Class Period, the Individual Defendants participated in the operation

and management of the Company, and conducted and participated, directly and indirectly, in the

conduct of the Company’s business affairs. Because of their senior positions, they knew the

adverse non-public information about the Company’s misstatement of income and expenses and

false financial statements.




                                                 18
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 19 of 24 PageID: 19




      56.      As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to the

Company’s financial condition and results of operations, and to correct promptly any public

statements issued by the Company which had become materially false or misleading.

      57.      Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which the Company disseminated in the marketplace during the Class

Period concerning the Company’s results of operations.        Throughout the Class Period, the

Individual Defendants exercised their power and authority to cause the Company to engage in

the wrongful acts complained of herein. The Individual Defendants therefore, were “controlling

persons” of the Company within the meaning of Section 20(a) of the Exchange Act. In this

capacity, they participated in the unlawful conduct alleged which artificially inflated the market

price of the Company’s securities.

      58.      Each of the Individual Defendants, therefore, acted as a controlling person of the

Company.     By reason of their senior management positions and/or being directors of the

Company, each of the Individual Defendants had the power to direct the actions of, and

exercised the same to cause, the Company to engage in the unlawful acts and conduct

complained of herein. Each of the Individual Defendants exercised control over the general

operations of the Company and possessed the power to control the specific activities which

comprise the primary violations about which Plaintiff and the other members of the Class

complain.

      59.      By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by the Company.


                                               19
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 20 of 24 PageID: 20




                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:


       A.         Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

representative;

       B.         Requiring Defendants to pay damages sustained by Plaintiff and the Class by

reason of the acts and transactions alleged herein;

       C.         Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.         Awarding such other and further relief as this Court may deem just and proper.


                                 DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

 Dated: February 8, 2019

                                                        Respectfully submitted,


                                                        POMERANTZ LLP


                                                        /s/ Jonathan D. Lindenfeld
                                                        Jonathan D. Lindenfeld
                                                        Jeremy A. Lieberman*
                                                        J. Alexander Hood II*
                                                        600 Third Avenue, 20th Floor
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (212) 661-8665
                                                        Email: jalieberman@pomlaw.com
                                                                ahood@pomlaw.com
                                                                jlindenfeld@pomlaw.com


                                                   20
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 21 of 24 PageID: 21




                                          POMERANTZ LLP
                                          Patrick V. Dahlstrom*
                                          10 South La Salle Street, Suite 3505
                                          Chicago, Illinois 60603
                                          Telephone: (312) 377-1181
                                          Facsimile: (312) 377-1184
                                          Email: pdahlstrom@pomlaw.com

                                          *pro hac vice applications forthcoming

                                          Attorneys for Plaintiff




                                     21
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 22 of 24 PageID: 22



                                      CERTIFICATION PURSUANT
                                    TO FEDERAL SECURITIES LAWS


          1.        Chongho Choi
               I, _______________________________________, make this declaration pursuant to Section

27(a)(2) of the Securities Act of 1933 (“Securities Act”) and/or Section 21D(a)(2) of the Securities Exchange

Act of 1934 (“Exchange Act”) as amended by the Private Securities Litigation Reform Act of 1995.

          2. I have reviewed a Complaint against Immunomedics, Inc. (“Immunomedics” or the “Company”),

and authorize the filing of a comparable complaint on my behalf.

          3. I did not purchase or acquire Immunomedics securities at the direction of plaintiffs counsel or in

order to participate in any private action arising under the Securities Act or Exchange Act.

          4.   I am willing to serve as a representative party on behalf of a Class of investors who purchased or

acquired Immunomedics securities during the class period, including providing testimony at deposition and

trial, if necessary. I understand that the Court has the authority to select the most adequate lead plaintiff in this

action.

          5.   To the best of my current knowledge, the attached sheet lists all of my transactions in

Immunomedics securities during the Class Period as specified in the Complaint.

          6. During the three-year period preceding the date on which this Certification is signed, I have not

sought to serve as a representative party on behalf of a class under the federal securities laws.

          7. I agree not to accept any payment for serving as a representative party on behalf of the class as set

forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and expenses

directly relating to the representation of the class as ordered or approved by the Court.
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 23 of 24 PageID: 23




      8.   I declare under penalty of perjury that the foregoing is true and correct.



             January 29, 2019
Executed _____________________________
              (Date)



                                                 _______________________________________
                                                        (Signature)


                                                     CHONGHO CHOI
                                                 _______________________________________
                                                        (Type or Print Name)
Case 2:19-cv-05151-MCA-LDW Document 1 Filed 02/08/19 Page 24 of 24 PageID: 24



 Immunomedics, Inc. (IMMU)                                                Choi, Chongho

                              List of Purchases and Sales

                                               Purchase     Number of       Price Per
 Security Type                Date              or Sale     Shares/Unit    Share/Unit

 Common Stock                  8/30/2018       Purchase            200        $26.3900
 Common Stock                  9/17/2018       Purchase            100        $22.5300
 Common Stock                  9/27/2018       Purchase            100        $20.7700
 Common Stock                  9/27/2018       Purchase            100        $20.7700
 Common Stock                 12/17/2018       Purchase            300        $18.1200
 Common Stock                 12/20/2018       Purchase            100        $14.2577

 IMMU Feb 15 2019 15.0 Put    11/14/2018         Sale                4         $1.9500

 IMMU Feb 15 2019 17.0 Call   11/12/2018       Purchase              2         $5.7000
 IMMU Feb 15 2019 17.0 Call   12/10/2018       Purchase              2         $4.6000

 IMMU Oct 19 2018 21.0 Call    9/21/2018       Purchase              3         $1.7000
 IMMU Oct 19 2018 21.0 Call   10/17/2018         Sale                3         $1.1000
